DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Wierenga (US Patent 10,256,585 B1) teaches: “an assembly 10, comprising: an electrical cord 100; an electrical connector 112; and a housing 114 having a first end (along the front portion of 114) engaged with the electrical cord 100 and a second end (along the rear portion of 114) from which the electrical connector 112 extends".
However, Wierenga fails to provide, teach or suggest: the first end having a rectilinear transverse cross-section and the second end having a concave transverse cross-section.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 9, Wierenga (US Patent 10,256,585 B1) teaches: “an assembly 10, comprising: an electrical cord 100; an electrical connector 112; and a housing 114 having a first end (along the front portion of 114) engaged with the electrical cord 100 and a second end (along the rear portion of 114) from which the electrical connector 112 extends".
However, Wierenga fails to provide, teach or suggest: a second transverse cross-section different from the first transverse cross-section, at least one of the ends comprising a concave transverse cross-section.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 21, Wierenga (US Patent 10,256,585 B1) teaches: “a kit (as seen in figures 1A and 1B) comprising: first and second connector assemblies 10 each comprising a respective cord 100 and a respective housing 114 and respective connector 112 extending from the respective housing 114".
However, Wierenga fails to provide, teach or suggest: the respective housing of the first connector assembly having substantially the same shape as the respective housing of the second connector assembly, the first connector housing having a transverse cross-section that is concave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831